Citation Nr: 0815277	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  04-18 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to a compensable rating for a right lower 
leg scar.

2.	Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of L3-L4. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1940 to 
August 1945. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina. 

In May 2006, the veteran testified during a hearing conducted 
via videoconference before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.

In a May 2006 decision, the Board reopened the veteran's 
claim for service connection for a back disorder with 
arthralgia and then remanded that issue, and his claim for a 
compensable rating for a right lower leg scar, to the RO, via 
the Appeals Management Center (AMC), in Washington, D.C., for 
further development. 

The Board notes that an October 2007 rating decision granted 
the veteran's claim for service connection for degenerative 
disc disease at L3-L4, and assigned an initial 20 percent 
rating.  This action represents a full grant of the benefits 
sought as to his claim for service connection for a back 
disorder.  As such, the Board will confine its consideration 
to the issues as set forth on the decision title page. 

The veteran's appeal was advanced on the Board's docket by 
reason of his advanced age.  See 38 U.S.C.A. § 7107(a)(2)(C) 
(West 2002); 38 C.F.R. § 20.900(c) (2007). 

The matter of an initial rating in excess of 20 percent for 
degenerative disc disease of L3-L4 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected right lower 
leg scar is manifested by subjective complaints of pain 
without objective findings of tenderness attributed to the 
leg scar, nor is the scar deep or cause limited motion in an 
area or areas exceeding 6 square inches (39 sq. centimeters 
(cm.)).


CONCLUSION OF LAW

The schedular criteria for a compensable rating for a right 
lower leg scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3102, 
3.159, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that, in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the August 2003 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2003 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Letters dated in June and October 2003, March and July 2005, 
June 2006, and June 2007 advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant 's 
possession that pertains to the claim(s).  As explained 
hereinabove, the first three content-of-notice requirements 
have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claim and of the evidence of record.  
The Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed Cir. 2007), which held that in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2004 statement of the 
case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  Further, the Board's decision herein 
denies the claim for a compensable rating, so no effective 
date is being assigned.  There is accordingly no possibility 
of prejudice under the notice requirements of Dingess as 
regards a claim for increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the June and October 
2003, March and July 2005, June 2006, and June 2007 VCAA 
letters do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of the evidence of actual knowledge on the part 
of the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).  

In this case, the Board finds that the June and October 2003, 
March and July 2005, June 2006 and June 2006 VCAA letters 
were in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical evidence, as well as lay 
evidence from other individuals.

The Board is aware that the June and October 2003, March and 
July 2005, June 2006 and June 2007 VCAA letters did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
January 2004 and April 2007 VA examinations involved studies 
that paralleled the relevant diagnostic criteria.  These 
studies, as well as the veteran's access to his VA 
examination reports, reflect that a reasonable person could 
have been expected to understand in this case what was needed 
to substantiate the claim.  Moreover, as the veteran 
discussed his service-connected disability in terms of 
relevant symptomatology in his testimony before the 
undersigned in May 2006, and as he described the functional 
effects of his disabilities on his everyday life in support 
of his claims during his examinations, the Board is satisfied 
that he had actual knowledge of what was necessary to 
substantiate the claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the March 2004 SOC was followed 
up by a supplemental statement of the case (SSOC) in October 
2007, representing VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  Vazquez-Flores, 
supra.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.   
The veteran was afforded VA examinations in January 2004 and 
April 2007 and testified before the undersigned in May 2006. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating for the service-connected scar of the right leg.

II. Factual Background and Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right lower leg scar 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In October 1951, the RO granted service connection for a 
right lower leg scar that was assigned a noncompensable 
disability evaluation.

In June 2003, the RO received the veteran's current claim for 
a compensable rating for his service-connected right lower 
leg scar.

An August 2003 RO rating decision continued the veteran's 
noncompensable rating for his service-connected scar of the 
right leg that is rated under the diagnostic criteria for 
evaluating skin disorder, 38 C.F.R. § 4.118, Diagnostic Code 
7805.  

Under the current rating criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7805, provides that other scars are to be 
rated on limitation of function of affected part.  Diagnostic 
Code 7804 provides a 10 percent rating for superficial scars 
that are painful on examination.  Note (1) to Diagnostic Code 
7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 
10-percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic 
Code 7804 also directs the rater to see 38 C.F.R. § 4.68 
(amputation rule).  38 C.F.R. § 4.118. 

However, the Board notes that Diagnostic Code 7801 is also 
relevant to this case.  
Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq. cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7801 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

The January 2004 VA examination report indicates that the 
veteran, who was 82years old, complained that his leg 
periodically gave out and was painful, that he attributed to 
his injury in service.  On examination, it was noted that the 
integrity of the skin on the veteran's right lower leg was 
intact.  The leg had superficial well demarcated areas, 4 cm 
by 1 cm and 1 cm by 1 cm in the mid anterior pretibila region 
of the right leg.  There was no muscle or bone tenderness or 
atrophy in the muscle compartments.  Sensory perception and 
vascular supply to the leg and foot were undisturbed and deep 
tendon reflexes at the knee and ankle were within normal 
limits.  

Two color photographs of the veteran's right lower leg, dated 
July 1, 2004, are of record.

At the veteran's April 2007 VA examination, he reported that 
areas of the scar were painful with the pain sometimes deep 
in the bone on his shin.  He also reported that pain 
sometimes ran to the side of the lesion and around areas of 
the leg.  Pain was not consistent and there was no ulceration 
or erosion of the area.  Examination of the face, scalp, 
back, chest, arms, legs, and buttocks had diffused scales and 
exersios throughout the body, worse on the legs.  There were 
scattered stuck on verrcous papules with hyperkeratotic 
scale, brown to tan.  Superior, on the right anterior shin, 
mid leg, there was a 1 cm by 1 cm hypo pigmented scar 
superior on the shin and, inferior on shin, there was 3.4 cm 
by 1.4 cm rectangular hypo pigmented scar with slight hypo 
pigmentation around to the medial calf with no scarring on 
the medial calf area.  Neither lesion was tender to touch; 
nor did the lesion have erythema, modularity, and the skin 
moved easier over the lesions, were contour flat, and there 
was no significant depression of the scar.  The diagnosis was 
post-traumatic shin scar.  

Upon review of the veteran's statements and the probative and 
objective medical evidence, including the VA examination 
reports, the Board concludes that the veteran's right leg 
scar does not meet the criteria under Diagnostic Code 7801 
for the higher 10 percent disability rating, since it was not 
deep and did not cause limited motion in an area or areas 
exceeding 6 square inches (39 sq. cm.).  In addition, the 
Board notes that there is no medical evidence that the 
veteran's scar resulted in any loss of function to be rated 
under Diagnostic Code 7805.  The veteran is also not entitled 
to a 10 percent disability rating under Diagnostic Code 7804 
because, though the veteran testified that he had pain around 
his scar, the April 2007 VA examiner expressly stated that, 
on examination, the veteran's scars were not tender to the 
touch. 

During his May 2006 Board hearing, the veteran testified that 
twice a month his leg became inflamed and the bone continued 
to ache right in and around the scar.  He testified that he 
used ointment on it to calm the swelling.  The Board notes 
that a layperson is competent to testify in regard to the 
onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  However, a layperson is not considered 
capable of opining, however sincerely, in regard to causation 
of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Here, neither VA examiner 
reported objective findings of tenderness or pain associated 
with the service-connected right lower leg scar.

Based on this record, the Board finds that the preponderance 
of the objective medical evidence is against the veteran's 
claim for a compensable rating for his right leg scar.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

ORDER

A compensable rating for a right lower leg scar is denied. 


REMAND

As noted, an October 2007 rating decision granted service 
connection for degenerative disc disease at L3-L4 and 
assigned an initial disability evaluation of 20 percent.  In 
a June 2007 signed statement, the veteran reported being in 
constant pain and said his (back) condition worsened in the 
last year and a half.  He expressed appreciation for the 
currently provided VA assistance and said "I feel I am due 
more" and that he was "again" asking for help.  The Board 
construes the veteran's June 2007 written statement as a 
timely notice of disagreement (NOD) as to the issue of 
entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of L3-L4.  Accordingly, the Board 
is required to remand this issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (NOD initiates review by the Board of the RO's 
denial of the claim, and bestows jurisdiction on the Court, 
so the Board must remand such issue to the RO, for issuance 
of a statement of the case).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

The RO should issue a statement of the case 
regarding the issue of entitlement to an 
initial evaluation in excess of 20 percent for 
degenerative disc disease at L3-L4.  
Then, if, and only if, the appellant completes 
his appeal by filing a timely substantive 
appeal
as to this issue, should that claim should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


